           Case 7:17-cv-05307-CS Document 97 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NICOLE PHILLIPS,

                                   Plaintiff,
                                                                     17-CV-05307 (CS)
                       -against-
                                                                           ORDER
 THE CITY OF MIDDLETOWN, et al.,

                                   Defendants.

CATHY SEIBEL, United States District Judge:

       Before the Court is Defendants’ application for fees, (Doc. 83), and Plaintiff’s counsel’s

opposition thereto, (Doc. 96). Familiarity with my Opinion and Order of July 23, 2020, (Doc.

81), is presumed. In that Opinion and Order, I directed that Plaintiff’s counsel reimburse

Defendant for the wasted time in moving for summary judgment. That time was wasted because

Plaintiff submitted an expert report well after the deadline and after both sides’ opening briefs

had been filed. I nevertheless agreed to permit the late report and denied the summary judgment

motion without prejudice to renewal.

       Defendant’s counsel has submitted a bill for $7,350 for the time spent on the motion for

summary judgment. This represents a reasonable number of hours (49) and a low hourly rate

($150). Plaintiff’s counsel objects to any hours billed after November 8, 2019, the date on which

Plaintiff provided a copy of the expert report to Defendants and asked defense counsel’s consent

to Plaintiff’s anticipated motion to file a late expert report. Plaintiff’s counsel suggests that

defense counsel should have consented as a professional courtesy and that therefore any hours

worked after that date should not be Plaintiff’s counsel’s responsibility.

       The expert report was dated November 7, 2019, more than three months after the

deadline for expert discovery had passed. Additionally, the report was prepared five days after
          Case 7:17-cv-05307-CS Document 97 Filed 08/27/20 Page 2 of 2




Plaintiff’s counsel signed his opposition to Defendants’ summary judgment motion. (See Doc. 76

at 17 (Plaintiff’s opposition dated November 2, 2019)). Because of the delay, Defendant had no

obligation whatsoever to consent to Plaintiff’s belated disclosure of the expert report. Agreeing

to an inexcusably late expert disclosure, after two of the three summary judgment briefs are in

and a court deadline for the third looms, is hardly the sort of thing reasonable lawyers expect of

one another as a matter of courtesy. Further, Plaintiff did not seek permission to file the late

report until November 14, (Doc. 61), and on November 20 I specifically directed Defendants’

counsel to address the expert disclosure in his reply, (Doc. 62). Defendants’ counsel was thus

obligated to do the work to which Plaintiff objects. Plaintiff’s counsel’s argument boils down to

the contention that Defendant’s counsel should have rolled over in response to Plaintiff’s

counsel’s unprofessional conduct. That argument is rejected.

       Plaintiff’s Counsel is ordered to reimburse Defendants in the amount of $7,350.

SO ORDERED.

 Dated:    August 27, 2020
           White Plains, New York

                                                                CATHY SEIBEL
                                                           United States District Judge




                                                  2
